DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/705,534 filed on 10/15/2021.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function; (B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or 

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that does use the word "means" and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word "means" that is coupled with functional language without reciting sufficient structure to perform the recited function.

Such claim limitation(s) is/are “power input calculating module configured to ...”, “power output calculating module configured to…”, “a power loss calculating module configured to…” and “a fault module configured to…” of claims 1 and 20 and “torque calculating module configured to…” of claim 4. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “power input calculating module configured to ...”, “power output calculating module configured to…”, “a power loss calculating module configured to…” and “a fault module configured to…” of claims 1 and 20 and “torque calculating module configured to…”  of claim 4 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the word "module configured to " and coupled with functional language without reciting sufficient structure to achieve the function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: power input calculating module...” as item 264, “power output calculating module” as item 272, “a power loss calculating module” as item 260, “a fault module” as item 202 and “torque calculating module “ as item 268 based on para 0034-0042. 
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Yamada US 2012/0173066. 

Regarding claim 1, Yamada teaches:
A control system for an electric motor (electric motor drive system 100 for motor M1), comprising:
 	a power input calculating module (control apparatus 30 calculates power input S3- S8 based on current detected from current sensor 24 and voltage detected Vb) configured to calculate power input to the electric motor; 
a power output calculating module  (PWM applying portion 200) configured to calculate power output by the electric motor ([0074]: operating state of the motor representatively the torque and the speed is interpreted as the power output by the electric motor) (Examiner’s note: see Applicant’s fig.3, 272 the power output calculation unit is based on torque and speed of the motor); 
a power loss calculating module configured to calculate power loss in the electric motor based on the power input and the power output (reference 36 as a power loss calculating unit); and
 	a fault module ([0075]: the low loss applying portion 300) configured to compare the power loss in the electric motor to one or more predetermined power loss thresholds ([0075]: the power loss applying portion 300 outputs the target portion after referencing a preset map and  [0055]: the control apparatus 30 is formed with built-in memory, and a CPU, and performs operations using the detected values from various sensors based on maps and programs stored in the memory; thus there is comparison in the unit 30) and to selectively alter operation of the electric motor based on the comparison (Examiner interprets selectively alter operation of the motor broadly since the operation of the motor is not defined. Operation of the motor here maybe high voltage) ([0076]: the system voltage VH is made the minimum voltage control; zero is a minimum voltage, thus altering the operation of the motor).  

Regarding claim 2, Yamada teaches:
The control system of claim 1, further comprising: 
a current sensor configured to sense current supplied to the electric motor ([0053]: a current sensor 24 detects the motor current running through the AC electric motor M1); and 
a voltage sensor configured to sense a voltage supplied to the electric motor ([0039]: the output voltage Vb of the DC power supply B is detected by a voltage sensor).  

Regarding claim 3, Yamada teaches:
The control system of claim 2, wherein the power input calculating module calculates the power input to the electric motor based on the voltage and the current supplied to the electric motor (control apparatus 30 calculates power input S1, S2 based on current detected from current sensor 24 and voltage detected Vb).

  Regarding claim 11, Yamada teaches:
A method for controlling an electric motor, comprising: 
calculating power input to the electric motor (control apparatus 30 calculates power input S3- S8 based on current detected from current sensor 24 and voltage detected Vb); 
calculating power output by the electric motor ([0074]: operating state of the motor representatively the torque and the speed is interpreted as the power output by the electric motor) (Examiner’s note: see Applicant’s fig.3, 272 the power output calculation unit is based on torque and speed of the motor); 
 calculating power loss in the electric motor based on the power input and the power output (reference 36 as a power loss calculating unit); and 
([0075]: the power loss applying portion 300 outputs the target portion after referencing a preset map and  [0055]: the control apparatus 30 is formed with built-in memory, and a CPU, and performs operations using the detected values from various sensors based on maps and programs stored in the memory; thus there is comparison in the unit 30) (Examiner interprets selectively alter operation of the motor broadly since the operation of the motor is not defined. Operation of the motor here maybe high voltage) ([0076]: the system voltage VH is made the minimum voltage control; zero is a minimum voltage, thus altering the operation of the motor).  

Regarding claim 12, Yamada teaches:
The method of claim 11, further comprising: 
sensing current ([0053]: a current sensor 24 ) and voltage supplied to the electric motor ([0039]: the output voltage Vb of the DC power supply B is detected by a voltage sensor) ; and 
calculating the power input to the electric motor based on the voltage and the current supplied to the electric motor (control apparatus 30 calculates power input S1, S2 based on current detected from current sensor 24 and voltage detected Vb).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada US 2012/0173066. 

Regarding claims 4 and 13, Yamada teaches:
The control system of claim 1, further comprising: 
a rotor sensor configured to sense a speed of a rotor of the electric motor (rotation angle sensor 25), and
 to calculate torque output by the electric motor ([0118]: Step S311 calculate the difference DELTA Tq between actual torque and the required torque), wherein the power output calculating module is configured to calculate the power output by the electric motor based on the speed of the rotor and the torque output by the electric motor ([0074]: operating state of the motor representatively the torque and the speed).  
Yamada doesn’t explicitly teach a torque calculating module.
However, it calculates in Step S311 the difference DELTA Tq. And it has to calculate the actual torque beforehand.
Therefore, it would be obvious to a person having ordinary skill in the art to assume that there’s a presence of a torque calculating unit in the motor drive of Yamada in order to calculate the torque output by the electric motor to calculate the deviation of torque.

Regarding claims 7 and 16, Yamada teaches:
  In [0073]-[0083]: the low loss applying unit 300, based on the power loss, it outputs the required torque or Pwm applying portion 200 performs based on the drivability mode. See [0075]. (Examiner’s note: Applicant in their published specification explain in para 0036 the motor being healthy by selecting torque request by the switch instead of the torque reduced).

However, a person of ordinary skill in the art would understand that the comparison of the power loss is proportional to the comparison of voltages and the drivability of the vehicle is determined based on the fact that the electric motor is healthy. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to assume that there’s power comparison since there’s voltage comparison in Yamada’s art in order to determine the power loss of the electric motor.  

Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada US 2012/0173066 in view of Arnett US 8,754,603.

Regarding claims 5 and 14, Yamada teaches:
The control system of claim 4, further comprising: 
a plurality of current sensors to sense a plurality of stator winding currents ([0053]: current sensors 24 detect the motor current running through the AC electric motor M1), respectively.
Yamada doesn’t explicitly teach:
 a current converting module configured to calculate a quadrature axis current and a direct axis current based on the plurality of stator winding currents.  
However, Arnett teaches a current converting module 130 configured to calculate a quadrature axis current Iqs and a direct axis current Ids based on the plurality of stator winding currents Ias, Ibs, Ics.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the current converting module of Arnett into 

Regarding claims 6 and 15, Yamada doesn’t explicitly teach;
 wherein the torque calculating module is configured to calculate the torque output by the electric motor based on the quadrature axis current and the direct axis current.  
However Arnett teaches in Fig. 1 the current converting module 130 as the torque calculating module to calculate the torque output based on the quadrature axis current 132 and direct axis current 134.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the current converting module of Arnett into the control unit of Yamada in order to have less PI controllers instead of three controllers for phase A, B, C. 
Claims 8-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada US 2012/0173066 in view of Grubis US 2018/0144600.

Regarding claims 8 and 17, Yamada teaches:
In para 0075 the low loss applying portion 300 outputs the target voltage VH2 according to the current rotation speed and torque of the motor M1 after referencing a preset map (referencing a preset map is interpreted as the power loss greater than the first predetermined power loss threshold and less than second predetermined power loss threshold) such that the total power loss in the overall electric power drive system 100 is minimized. 
Yamada doesn’t explicitly teach wherein the fault module generates a first warning.  
	However, Grubis teaches in para 0014 generating a power loss alarm. 


Regarding claims 9 and 18, Yamada teaches:
In para 0075 the low loss applying portion 300 outputs the target voltage VH2 according to the current rotation speed and torque of the motor M1 after referencing a preset map (referencing a preset map is interpreted as the power loss greater than the first predetermined power loss threshold and less than second predetermined power loss threshold) such that the total power loss in the overall electric power drive system 100 is minimized. 
Yamada doesn’t explicitly teach wherein the fault module schedules maintenance.  
	However, Grubis teaches in the abstract the alarm device may include a light indicator (light indicator is interpreted as maintenance scheduling sign).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power loss alarm of Grubis into the motor drive of Yamada in order to inform the user ahead about the situation.

Regarding claims 10 and 19, Yamada teaches:
The control system of claim 8, wherein when the power loss is greater than the second predetermined power loss threshold, the fault module and reduces torque output of the electric motor ([0077]).  
Yamada doesn’t explicitly teach generating a second warning
	However, Grubis teaches in para 0009 a second alarm instruction.


Regarding claim 20, Yamada teaches:
A control system for an electric motor (electric motor drive system 100 for motor M1), comprising: 
a power input calculating module configured to calculate power input to the electric motor based on a bus voltage and current supplied to the electric motor (control apparatus 30 calculates power input S3- S8 based on current detected from current sensor 24 and voltage detected Vb); 
a power output calculating module configured to calculate power output by the electric motor based on a speed and a torque output of the electric motor ([0074]: operating state of the motor representatively the torque and the speed is interpreted as the power output by the electric motor) (Examiner’s note: see Applicant’s fig.3, 272 the power output calculation unit is based on torque and speed of the motor); 
a power loss calculating module configured to calculate power loss in the electric motor based on the power input and the power output (reference 36 as a power loss calculating unit); and
 	a fault module ([0075]: the low loss applying portion 300) configured to compare the power loss in the electric motor to one or more predetermined power loss thresholds ([0075]: the power loss applying portion 300 outputs the target portion after referencing a preset map and  [0055]: the control apparatus 30 is formed with built-in memory, and a CPU, and performs operations using the detected values from various sensors based on maps and programs stored in the memory; thus there is comparison in the unit 30) and to selectively alter operation of the electric motor based on the comparison (Examiner interprets selectively alter operation of the motor broadly since the operation of the motor is not defined. Operation of the motor here maybe high voltage) ([0076]: the system voltage VH is made the minimum voltage control; zero is a minimum voltage, thus altering the operation of the motor).
	Yamada doesn’t explicitly teach: 
wherein when the power loss is less than a first predetermined power loss threshold of the one or more predetermined power loss thresholds, the fault module declares that the electric motor is healthy. 
Even though Yamada teaches:
In para 0075 the low loss applying portion 300 outputs the target voltage VH2 according to the current rotation speed and torque of the motor M1 after referencing a preset map (referencing a preset map is interpreted as the power loss greater than the first predetermined power loss threshold and less than second predetermined power loss threshold) such that the total power loss in the overall electric power drive system 100 is minimized. 
Yamada doesn’t explicitly teach wherein the fault module generates a first warning and scheduling maintenance. 
Even though Yamada teaches:
In para 0077 the reduction of torque when power loss I greater than a second predetermined power threshold, Yamada doesn’t explicitly teach generating a second warning.
However, a person of ordinary skill in the art would understand that the comparison of the power loss is proportional to the comparison of voltages and the drivability of the vehicle is determined based on the fact that the electric motor is healthy. 
However, Grubis teaches in the abstract the alarm device may include a light indicator (light indicator is interpreted as maintenance scheduling sign) and in para 0009 a second alarm instruction.
.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has stated in the second paragraph of Page 11 of 14 that paragraph [0025] of the present application the term “power loss” refers to the difference between input power and output power”.
Examiner agrees. Power loss is the difference between the power input and the power output. But a person of ordinary skill in the art easily understand that the power input is a relation of voltage and current and so is the power output. Therefore, this is a simple understanding of a mathematical theory that the difference between power input and power output is related indirectly to the difference between the input and output current. 

Applicant on Page 12 of 14 stated that with respect to claim 1, Yamada and the other references do not teach;
a power loss calculating module configured to calculate power loss in the electric motor based on the power input and the power output; and 
a fault module configured to compare the power loss in the electric motor to one or more predetermined power loss thresholds and to selectively alter operation of the electric motor based on the comparison.

Examiner replies that it would be easier for Applicant at least to see where the voltage detected Vb and the current sensors 24 are on the figures so that prosecution would be advanced. Examiner didn’t just mention sensors and voltage detected. Examiner specifically mentioned the references for the sensors and the voltage detected. It is well known in the art that the current sensors 24 detects the motor current (phase current) and Fig. 1 shows the voltage detected Vb where there’s an arrow from voltage sensor 10. And the power input is known based on these two information since the detected data goes into the electronic controller 30. 
	
	Applicant has argued on Page 12 of 14 that:

 While Yamada shows a PWM applying portion 200, torque, and speed, Yamada is silent as to the PWM applying portion 200 calculating power output to the electric motor M1 based on the torque and speed. The Examiner also failed to identify any place (e.g., paragraph) in Yamada supporting such a teaching. 
The operating state of the motor is also not a power. 

	Examiner again believes since the office action specified PWM APPLYING PORTION 200, one ordinary person of ordinary skill in the art tries to locate the PWM APPLYING PORTION 200 which is clearly provided in the second sheet of the drawings of Yamada. For Applicant’s convenience, Examiner would copy and paste the Fig. 3 of the drawings below where reference 200 is shown. 

    PNG
    media_image1.png
    386
    568
    media_image1.png
    Greyscale

	Clearly the PWM APPLYING PORTION 200 is in Fig. 3. Examiner has specified as “Examiner’s note:  that Applicant’s own Fig. 3 shows that the power output calculation is based on torque and speed of the motor”. And Fig. 3 shows that the PWM APPLYING PORTION 200 takes into account the TORQUE AND ROTATION SPEED of Motor M1 into account to calculate the power output. Examiner mentioned para 0074 and this para mentions operating state of the motor, representatively, torque and the rotation speed. The operating state of the motor represents the torque and the rotation speed and Examiner interprets it as the power ‘output’ by the electric motor (as stated in the office action p.8). Therefore, examiner doesn’t interpret it as just power.

Applicant has argued on page 13 of 14 that paragraph [0025] of the present application the term “power loss” refers to the difference between input power and output power”. Therefore, Applicant argues that Yamada is silent as to a power loss calculating module as claimed in the claims. 

Also Examiner has mentioned reference 36 as the power loss calculating unit. This reference 36 is embedded in the control unit 30 which acknowledges the input power and output power. The input power is defined by the current sensed by the sensors 24 and the voltage detected by sensor 10. The output power is defined by the rotation speed Ө and the torque of the motor is retrieved as well and input in the reference 36 to calculate the power output of the motor (see Fig. 3 reference 36 receiving torque and rotation speed data of the motor M1).

For the above given reasons Claims 1, 11 or 20 (including their dependent claims) should not be allowable.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846